 


116 HRES 444 EH: Reaffirming the importance of the United States to promote the safety, health, and well-being of refugees and displaced persons.
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 444 
In the House of Representatives, U. S.,

September 24, 2019
 
RESOLUTION 
Reaffirming the importance of the United States to promote the safety, health, and well-being of refugees and displaced persons. 
 
 
Whereas the United States has historically served as the benchmark for establishing a comprehensive response to displacement crises around the world, as well as for promoting the safety, health, and well-being of refugees and displaced persons;  Whereas June 20 is observed as World Refugee Day, a global day to acknowledge the courage, strength, resilience, and determination of women, men, and children who are forced to flee their homes due to conflict, violence, and persecution;  
Whereas, in 2018, according to the United Nations High Commissioner for Refugees— (1)there were more than 70,800,000 displaced persons worldwide, the worst displacement crisis in global history, including more than 25,900,000 refugees, over 41,300,000 internally displaced persons, and 3,500,000 people seeking asylum;  
(2)on average, 37,000 people were forced from their homes each day in the absence of peace and reconciliation in countries where armed conflict, violence, and persecution continue to reign;  (3)13,600,000 new individuals and families were displaced, the majority of whom were displaced within the borders of their own countries;  
(4)60 percent of preventable maternal deaths occur in situations of conflict and displacement, and 1 in 5 refugees or displaced women in situations of humanitarian crisis suffer sexual violence, a figure which is likely underestimated;  (5)children accounted for about half of all refugees, only half of them attend school;  
(6)refugee children were five times more likely to be out of school than children who are not displaced, with refugee girls having less access to school than refugee boys;  (7)67 percent of all refugees came from Syria, Afghanistan, South Sudan, Myanmar, and Somalia, including 6,654,000 refugees from Syria alone;  
(8)there were more than 13,000,000 forcibly displaced Syrians, including 6,654,000 refugees, 6,184,000 internally displaced people, and 140,000 asylum-seekers; and  (9)84 percent of all refugees were hosted by developing nations, and less than 1 percent of vulnerable refugees in need of resettlement had the opportunity to resettle because sufficient numbers of places do not exist; and  
Whereas the United States resettlement program is a life-saving solution critical to global humanitarian efforts, which serves to strengthen global security, advance United States foreign policy goals, and support regional host countries while serving individuals and families in need: Now, therefore, be it  That the House of Representatives— 
(1)reaffirms the bipartisan commitment of the United States to promote the safety, health, education, and well-being of the millions of refugees and displaced persons uprooted by war, persecution, and violence in search of peace, hope, and freedom;  (2)supports those who have risked their lives, working either individually or for nongovernmental organizations or international agencies such as the United Nations High Commissioner for Refugees, to provide life-saving assistance and protection to those displaced around the world;  
(3)underscores the importance of the United States refugee resettlement program as a critical tool for United States global leadership to leverage foreign policy, strengthen national and regional security, and encourage international solidarity with host countries;  (4)calls upon the United States Secretary of State and United States Ambassador to the United Nations to— 
(A)continue supporting robust funding for refugee protection and humanitarian response overseas and resettlement to the United States;  (B)uphold the United States international leadership role in responding to displacement crises with humanitarian assistance, and restore its leadership role in the protection of vulnerable refugee populations that endure sexual violence, human trafficking, persecution and violence against religious minorities, forced conscription, genocide, and exploitation;  
(C)work in partnership with the international community to find solutions to existing conflicts, promote peace and reconciliation, and prevent new conflicts from beginning;  (D)continue supporting the efforts of the United Nations High Commissioner for Refugees and to advance the work of nongovernmental organizations to protect refugees regardless of their country of origin or religious beliefs;  
(E)continue to alleviate pressures on frontline refugee host countries that absorb the majority of the world’s refugees through humanitarian and development support; and  (F)respond to the global refugee crisis by meeting robust refugee admissions goals; and  
(5)reaffirms the goals of World Refugee Day and reiterates the strong commitment to protect the millions of refugees who live without material, social, or legal protections.   Cheryl L. Johnson,Clerk. 